Per Curiam.
This is an action on contract. The declaration charged a promise to John W. Peale, “who was the agent of the said plaintiff.” The declaration set out no promise to the plaintiff, and discloses no facts from which the relation of Peale to the plaintiff may be inferred. Precisely on this ground this court sustained a demurrer to a prior declaration. Bloomington Mining Co. v. Searles, 35 Vroom 525.
The only change made in this declaration is by adding the words “that the said contract then and there became, in law, a contract of the said defendants with the said plaintiff.” That averment is an averment of a'matter of law, and is not supported by facts from which that legal principle could be deduced.
There should be judgment on the demurrer for the defendant.